Title: From James Madison to James Monroe, 29 March 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier Mar. 29. 1815
                    
                    I have just recd. yours of the 26. and return the projected answer to Adml. Cochrane, with a few pencilled alterations, which you will perceive the Scope of; and adopt, or remodify as you may think best. The last one is intended to obviate the apparent inconsistency occurring to you. The only ground on which the B. Govt. could properly, or prudently call the attention of this to the affair in question, would be an admission of the facts stated

by it, with a request of its aid in bringing the offenders to punishment; The ground assumed as I recollect in Cochrane’s letter, controverts the fact, and appeals to investigation. The alteration proposed to your last paragraph has a view to this distinction. What wd. the B. Govt. say, if we were to call on it for proof of all its allegations agst. us during the war, with a view to exculpate the U.S. or their officers? It is on that side certainly & not on ours, that a renewal of the war of discussion, ought to be courted.
                    As you say nothing of Mrs. Monroe’s indisposition I hope it has ceased. Mrs Madison has been for several days, & is Still, much indisposed, tho’ I hope a favorable turn has taken place. Affece. respects
                    
                        
                            James Madison
                        
                    
                    
                        I inclose a petition in behalf of J. M. Smith under prosecution for treason. The usual course requires a resort to some official source of opinion, previous to Ex. interposition. You will be good eno’ to have this done, unle⟨s⟩s the event of peace, & the ⟨Just⟩ respectability of some of the Petitioners be thought to render it unnecessary. I recollect that a youth was taken up, whilst we were at the Battalion old fields, under strong appearances of being in the traitorous service of the Enemy. Perhaps this may be the same. If the evidence be not doubtful, and the guilt charged be that of aiding the progress of the Enemy to Washington, it may at least be a question whether, an interposition previous to trial, may not be more than is expedient. You will judge from a view of all circumstances, and direct accordingly.
                        
                            J.M.
                        
                    
                